SECOND AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




This SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated
as of November 29, 2007 (the “Second Amendment”), is entered into by and among
INTERSTATE BAKERIES CORPORATION, a Delaware corporation (“Parent Borrower”), a
debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, each of the direct and indirect subsidiaries of the Parent
Borrower party to the Credit Agreement (as defined below) (each individually a
“Subsidiary Borrower” and collectively the “Subsidiary Borrowers”; and together
with the Parent Borrower, the “Borrowers”), each of which is a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code,
JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), and each of
the other commercial banks, finance companies, insurance companies or other
financial institutions or funds from time to time party to the Credit Agreement
(together with JPMCB, the “Lenders”), JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (the “Administrative Agent”) for
the Lenders, and JPMORGAN CHASE BANK, N.A., a national banking association, as
collateral agent (the “Collateral Agent”) for the Lenders.


WITNESSETH:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Revolving Credit Agreement, dated as of
February 16, 2007, as amended by that certain First Amendment to Amended and
Restated Revolving Credit Agreement dated as of October 1, 2007  (as amended,
the “Credit Agreement”), pursuant to which the Lenders have made available to
the Borrowers a revolving credit and letter of credit facility in an aggregate
principal amount not to exceed $200,000,000;


WHEREAS, the Borrowers have requested that the Lenders amend and supplement the
Credit Agreement to reflect certain modifications to the Credit Agreement; and


WHEREAS, the Lenders have agreed to amend and supplement the Credit Agreement to
reflect certain modifications to the Credit Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.         Definitions.  Capitalized terms used and not otherwise
defined in this Second Amendment are used as defined in the Credit Agreement.
 
Section 2.         Amendments to Credit Agreement.  Subject to the conditions
set forth in Section 3 hereof, Section 5.12 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
Section 5.12  Revised Plan.  If requested in a writing delivered by the
Administrative Agent to the Borrowers after January 29, 2008, the Borrowers
 
 
 

--------------------------------------------------------------------------------


 
 
shall deliver to the Administrative Agent and the Lenders within twenty-one days
of receipt of such written request a revised plan which details the Borrowers’
proposed strategy for maximizing the value of their estates, including, without
limitation, through a sale of the Borrowers and/or their assets in their
entirety, or in a series of transactions, and cash flows resulting from such
transactions, which revised plan shall be in form and substance satisfactory to
the Administrative Agent; provided, however, that the Borrowers shall not be
required to deliver such revised plan in the event that on or before January 29,
2008, (i) the Borrowers have publicly announced an agreement in principle with
both the Bakery, Confectionery, Tobacco Workers and Grain Millers International
Union (“BCTGM”) and the International Brotherhood of Teamsters (“IBT”), in each
case regarding modifications to the existing collective bargaining agreements
with BCTGM and IBT, respectively, which provide for union alignment to a more
capable and more cost-effective path-to-market, certain health and welfare
concessions, and increased work rule flexibility, and (ii) Silver Point Finance,
L.L.C. (or, if the Borrowers are authorized by the Bankruptcy Court to enter
into an alternative commitment for exit financing, then the approved provider of
such alternate exit financing) has publicly announced its support of such
agreements with BCTGM and IBT.


Section 3.        Effectiveness.  The effectiveness of this Second Amendment is
conditioned upon:  (i) the Administrative Agent’s receipt of executed
counterparts of this Second Amendment which, when taken together, bear the
signatures of the Borrowers and the Required Lenders (or, in the case of any
party as to which an executed counterpart shall not have been received, the
Administrative Agent shall have received written confirmation from such party of
execution of a counterpart hereof by such party); and (ii) the Borrowers’
payment of any unpaid balance of the fees and expenses due and payable by the
Borrowers pursuant to the Loan Documents.  The amendments contemplated by this
Second Amendment shall be effective on the first Business Day on which the
foregoing conditions are fully satisfied.
 
Section 4.         Representations and Warranties.  Each Borrower represents and
warrants to the Lenders that:
 
4.1        After giving effect to the amendments contained herein and taking
into account all prior written waivers and amendments in respect of the Credit
Agreement, the  representations and warranties of the Borrowers contained in
Section 3 of the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date); and
 
4.2        After giving effect to the amendments contained herein and taking
into account all prior written waivers and amendments in respect of the Credit
Agreement, (i) each Borrower is in compliance with all the terms and provisions
set forth in the Credit Agreement, and (ii) no Event of Default has occurred and
is continuing or would result from the execution, delivery and performance of
this Second Amendment.
 
 
2

--------------------------------------------------------------------------------


 
Section 5.         Choice of Law. THIS SECOND AMENDMENT SHALL IN ALL RESPECTS BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE AND
THE BANKRUPTCY CODE.
 
Section 6.         Full Force and Effect.  Except as specifically amended or
waived hereby, all of the terms and conditions of the Credit Agreement shall
remain in full force and effect, and the same are hereby ratified and
confirmed.  No reference to this Second Amendment need be made in any instrument
or document at any time referring to the Credit Agreement, and a reference to
the Credit Agreement in any such instrument or document shall be deemed a
reference to the Credit Agreement as amended hereby.
 
Section 7.         Counterparts; Electronic Signatures.  This Second Amendment
may be executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
agreement.  The Administrative Agent may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
Section 8.         Headings.  Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Second Amendment.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and the year first written.
 
 

 
BORROWERS:
     
INTERSTATE BAKERIES CORPORATION
                 
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer
                 
ARMOUR AND MAIN REDEVELOPMENT CORPORATION
                 
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
                 
BAKER’S INN QUALITY BAKED GOODS, LLC
                 
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
                 
IBC SALES CORPORATION
                 
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer
               

 

--------------------------------------------------------------------------------





 
IBC SERVICES, LLC
                 
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
                 
IBC TRUCKING, LLC
                 
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
                 
INTERSTATE BRANDS CORPORATION
                 
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer
                 
NEW ENGLAND BAKERY DISTRIBUTORS, LLC.
                 
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
               

 

--------------------------------------------------------------------------------





 
LENDERS:
     
JPMORGAN CHASE BANK, N.A.
Individually and as Administrative
Agent and Collateral Agent
                 
By:
/s/ Susan E. Atkins
 
Name:
Susan Atkins
 
Title:
Managing Director

 

--------------------------------------------------------------------------------


 

 
HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY
                 
By:
/s/ M. Jason Blackburn
 
Name:
M. Jason Blackburn
 
Title:
Treasurer
                 
HIGHLAND FLOATING RATE ADVANTAGE FUND
                 
By:
/s/ M. Jason Blackburn
 
Name:
M. Jason Blackburn
 
Title:
Treasurer
                 
PROSPECT HARBOR CREDIT PARTNERS, LP
                 
By:
/s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Title:
Chief Compliance Officer
     
Assistant Secretary
                 
SANKATY HIGH YIELD PARTNERS II, L.P.
                 
By:
/s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Title:
Chief Compliance Officer
     
Assistant Secretary
                 
THE FOOTHILL GROUP, INC.
                 
By:
/s/ Dennis R. Ascher
 
Name:
Dennis R. Ascher
 
Title:
Senior Vice President
                 
GENERAL ELECTRIC CAPITAL CORPORATION
                 
By:
/s/ Robert M. Reeg
 
Name:
Robert M. Reeg
 
Title:
Duly Authorized Signator
                 
SPCP GROUP, L.L.C.
                 
By:
/s/ Richard Petrilli
 
Name:
Richard Petrilli
 
Title:
Authorized Signatory
                 
CAPITAL SOURCE FINANCE LLC
                 
By:
/s/ Albert Rocha
 
Name:
Albert Rocha
 
Title:
Senior Counsel


